DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
	The election of species requirements have been withdrawn.  All sequences are examined on the merits.
Claims 1-21 are examined on the merits.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/8/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AJA as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 1-5, 10-13 and 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, 14, 17, 28 and 29 of U.S. Patent No. 8,444,995. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are drawn to compositions that comprise SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3 and/or SEQ ID NO: 4 can be combined with an adjuvant.  In view of the similarities between both inventions, the patented invention would inherently possess the immunogenic properties required by the instant invention.

Claims 1-13 and 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6-11 and 18-31 of U.S. Patent No. 8,475,802.  Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are drawn to compositions that comprises SEQ ID NO: 1 and/or SEQ ID NO: 2 at the same dosage values and can be combined with an adjuvant.  In view of the similarities between both inventions, the patented invention would inherently possess the immunogenic properties required by the instant invention.


s 1-13 and 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,446,116. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are drawn to compositions that comprise SEQ ID NO: 1, SEQ ID NO: 3, SEQ ID NO: 4 and/or SEQ ID NO: 6 at the same dosage values and can be combined with an adjuvant. In view of the similarities between both inventions, the patented invention would inherently possess the immunogenic properties required by the instant invention.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,889,191. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are drawn to compositions that comprise SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5 and/or SEQ ID NO: 6 at the same dosage values and can be combined with an adjuvant. In view of the similarities between both inventions, the patented invention would inherently possess the immunogenic properties required by the instant invention.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,765,734. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are drawn to compositions that comprise SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5 and/or SEQ ID NO: 6 at the same dosage values and can be combined with an adjuvant. In view of the similarities between both inventions, the patented invention would inherently possess the immunogenic properties required by the instant invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960. The examiner can normally be reached M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.